                               So Ordered.

                   Dated: July 2nd, 2019
 1

 2

 3

 4

 5

 6

 7

 8

 9

10                             UNITED STATES BANKRUPTCY COURT

11                   IN AND FOR THE EASTERN DISTRICT OF WASHINGTON

12   In re:                                               No.: 19-01125-FPC7
13   JULIANNE MARIE TURNER,                               Chapter 7
14
                     Debtor.                              ORDER DETERMINING LEASE
15                                                               ASSUMED

16
               THIS MATTER coming before the Court upon the Motion for Assumption of
17
     Lease Pursuant to 11 U.S.C. § 365(p) (the “Motion”), it appearing that proper notice of
18

19   said Motion has been given, no objections thereto have been made, and good cause

20   otherwise appearing for the Order requested; it is

21             ORDERED, ADJUDGED, AND DECREED that the Motion is Granted.
22
               IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the 2-year lease
23
     between Debtor, as Lessee, and Douglass Properties, d/b/a Stonehorse at
24
     Wandermere, as Lessor, dated on or about May 28, 2019, for that real property
25                                                          SOUTHWELL & O'ROURKE, P.S.
     Order-1
                                                               A PROFESSIONAL SERVICE CORPORATION
                                                                   ATTORNEYS AT LAW
                                                               SUITE 960, PAULSEN CENTER
                                                              WEST 421 RIVERSIDE AVENUE
                                                              SPOKANE, WASHINGTON 99201
                                                                TELEPHONE (509) 624-0159




       19-01125-FPC7       Doc 44    Filed 07/02/19   Entered 07/02/19 13:18:44                     Pg 1 of 2
     commonly known as 13203 N. Palomino Lane, Spokane, Washington 99208, and
 1

 2
     requiring payments in the approximate amount of $1,554.00, is hereby deemed to be

 3   assumed by the Debtor, pursuant to 11 U.S.C. § 365(p)

 4                                   ///END OF ORDER///
 5   PRESENTED BY:
 6
     SOUTHWELL & O’ROURKE, P.S.
 7

 8   By: /s/ Kevin O’Rourke
         KEVIN O’ROURKE, WSBA #28912
 9       Attorney for Debtor

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25                                                      SOUTHWELL & O'ROURKE, P.S.
     Order-2
                                                             A PROFESSIONAL SERVICE CORPORATION
                                                                  ATTORNEYS AT LAW
                                                              SUITE 960, PAULSEN CENTER
                                                             WEST 421 RIVERSIDE AVENUE
                                                             SPOKANE, WASHINGTON 99201
                                                               TELEPHONE (509) 624-0159




       19-01125-FPC7    Doc 44    Filed 07/02/19   Entered 07/02/19 13:18:44                      Pg 2 of 2
